UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-4336



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


PAULA HANNA, a/k/a Paulette G. Hanna, a/k/a Paula Moore,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:01-cr-00749-PMD-1)


Submitted:   July 16, 2008                 Decided:   August 29, 2008


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Robert Haley, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant.   Michael Rhett DeHart, Assistant
United States Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Paula    Hanna     appeals    the     district     court’s    judgment

revoking her supervised release and sentencing her to fourteen

months of imprisonment.            Counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that there are

no meritorious issues for appeal but suggesting that the sentence

is unreasonable.      Hanna was advised of her right to file a pro se

supplemental brief, but she has not done so.                 We affirm.

            Counsel questions whether Hanna’s sentence is reasonable.

While the sentence Hanna received is five months above the advisory

sentencing guideline range, it is within the applicable statutory

maximum sentence.         Moreover, our review of the record leads us to

conclude    that    the    district    court     sufficiently       considered   the

statutory factors and explained its reasons for imposing a sentence

above the advisory guideline range.               We therefore find that the

sentence imposed upon revocation of supervised release is not

plainly unreasonable.        See United States v. Crudup, 461 F.3d 433,

437, 439-40 (4th Cir. 2006) (providing standard), cert. denied, 127

S. Ct. 1813 (2007); see also United States v. Finley, __ F.3d __,

__, 2008 WL 2574457, at *5 (4th Cir. June 30, 2008) (No. 07-4690)

(“In   applying     the    ‘plainly     unreasonable’    standard,        we   first

determine, using the instructions given in Gall[ v. United States,

128    S.   Ct.     586,     597      (2007)],     whether      a     sentence   is

‘unreasonable.’”).


                                       - 2 -
            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We therefore affirm the district court’s order revoking

Hanna’s supervised release and imposing a fourteen-month sentence.

This court requires that counsel inform the client, in writing, of

the right to petition the Supreme Court of the United States for

further review.       If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move    in   this    court    for   leave   to   withdraw     from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court    and     argument   would    not   aid   the

decisional process.

                                                                        AFFIRMED




                                      - 3 -